MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                    Jan 12 2018, 7:22 am

regarded as precedent or cited before any                                    CLERK
court except for the purpose of establishing                             Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT MOTHER                             ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                     Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                   Attorney General of Indiana
Brooklyn, Indiana
                                                          Evan Matthew Comer
ATTORNEY FOR APPELLANT FATHER                             Deputy Attorney General of
                                                          Indiana
Frederick A. Turner
                                                          Indianapolis, Indiana
Bloomington, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Matter of the Termination                       January 12, 2018
of the Parent-Child Relationship                          Court of Appeals Case No.
of: G.M. (Minor Child)                                    60A01-1707-JT-1755
and                                                       Appeal from the Owen Circuit
                                                          Court
H.M. (Mother) and L.B. (Father),
                                                          The Honorable Kelsey B. Hanlon,
Appellants-Respondents,                                   Judge

        v.                                                Trial Court Cause No.
                                                          60C02-1610-JT-278
The Indiana Department of
Child Services,
Appellee-Petitioner.



Robb, Judge.
Court of Appeals of Indiana | Memorandum Decision 60A01-1707-JT-1755 | January 12, 2018          Page 1 of 14
                                     Case Summary and Issue
[1]   H.M. (“Mother”) and L.B. (“Father”) appeal the juvenile court’s order

      terminating their parental rights to their child, G.M (“Child”). Mother and

      Father raise several issues for our review, which we consolidate and restate as

      whether the juvenile court’s termination order is clearly erroneous.1

      Concluding the juvenile court’s order is not clearly erroneous, we affirm.



                                Facts and Procedural History
[2]   Child was born to Mother and Father in June of 2012. The Indiana

      Department of Child Services (“DCS”) removed Child from Mother’s care in

      April of 2014 after Mother gave birth to a child who tested positive for

      methamphetamine, amphetamine, and THC.2 The DCS filed a petition

      alleging Child to be a child in need of services (“CHINS”) and, following a fact-

      finding hearing, the juvenile court adjudicated Child to be a CHINS. Mother

      and Father were ordered to participate in reunification services. For Mother,

      this included participation in addictions counseling, recovery coaching, life

      skills training, drug screening, and supervised visitations. The juvenile court

      ordered Father to establish paternity, participate in home-based counseling and




      1
          Mother and Father filed separate appellant’s briefs.
      2
        Mother’s parental rights to Child’s half-sibling were terminated in a separate proceeding and are not part of
      this appeal.

      Court of Appeals of Indiana | Memorandum Decision 60A01-1707-JT-1755 | January 12, 2018            Page 2 of 14
      casework, attend individual therapy and homemaking skills classes, and have

      supervised visitations.


[3]   Despite the services offered by the DCS, Mother continued to use and test

      positive for illegal narcotics, causing the juvenile court to suspend her

      visitations with Child. From July of 2016 to May of 2017, Mother tested

      positive for methamphetamine nine times, marijuana one time, and synthetic

      cannabinoids one time. Mother failed to complete substance abuse treatment

      and did not participate in any further substance abuse treatment after May of

      2017.


[4]   Prior to the CHINS allegations, Father did not regularly visit or interact with

      Child and his paternity was not confirmed until the CHINS proceedings began.

      Leading up to the CHINS fact-finding hearing, Father had not seen Child for

      three months. Since Father began visitations with Child after the CHINS

      adjudication, he has struggled to create a bond with her in his approximately

      fifty-five visits since November of 2016. Trisha May, a Life Skills Specialist at

      Cummins Behavioral Health testified that “[Father] is engaged during visits,

      [but] there is a lack of bonding, I think he has a desire to be bonded with

      [Child], but there is a bonding problem, it’s something that we’ve been trying to

      utilize some skills to increase the bond during visits.” Transcript at 59.

      Rebecca Cape, Child’s court appointed special advocate (“CASA”) also

      testified Child has not bonded with Father. She stated,


              I am concerned because of [Child’s] attitude that she does not
              feel, I don’t believe she feels a strong bond with [Father], and I’m

      Court of Appeals of Indiana | Memorandum Decision 60A01-1707-JT-1755 | January 12, 2018   Page 3 of 14
              concerned, I mean this has been going on for three years now
              and I would have hoped that we would have been much farther
              along at this point.


      Id. at 164.


[5]   Father’s parenting skills have also failed to progress to the necessary level to

      care for Child since he began receiving services. In all but ten of his supervised

      visitations, supervisors found it necessary to model appropriate behavior to

      Father about his interactions with Child. Additionally, the DCS has noted

      problems with Father’s home because it is often unsanitary and cluttered with

      trash. The DCS caseworkers observed trash, dirty dishes, pots and pans, and

      particles of food piled up in the sink. Father also permitted trash and trash bags

      to pile up in the entryway of his apartment such that he had to clear a pathway

      in order to move from one room to another. Megan Berkebile-Guy, the DCS

      family case manager, concluded that Father’s home “is still not a safe place to

      bring a child to . . . .” Id. at 210.


[6]   On October 24, 2016, the DCS filed a verified petition seeking the involuntary

      termination of Mother’s and Father’s parental rights. The juvenile court held

      the evidentiary hearing over two days, on June 8 and July 18, 2017. On July

      21, 2017, the juvenile court issued its order terminating Mother’s and Father’s

      parental rights. The juvenile court made the following findings of fact and

      conclusions thereon:


              b.       There is a reasonable probability that the conditions that
                       resulted in the Child’s removal or the reasons for

      Court of Appeals of Indiana | Memorandum Decision 60A01-1707-JT-1755 | January 12, 2018   Page 4 of 14
                 placement outside the parent’s home will not be remedied
                 and the continuation of the parent-child relationship poses
                 a threat to the wellbeing of the Child, to wit:

        ***

        xii.             Over the life of the underlying CHINS matter,
                         [Mother] has failed to address her substance abuse
                         issues in a manner that would allow the Child to be
                         safely returned to her home.

        xiii.            After the first Involuntary Petition for Termination
                         was denied, [Mother’s] participation [in] chemical
                         testing continued to established [sic] a pattern of
                         methamphetamine use with positive tests for
                         methamphetamine . . . [m]arijuana . . . [and]
                         synthetic cannabinoids.

                 ***

        xv.              [Father] has participated in numerous services,
                         however, his ability to benefit from these services
                         appears to be very limited.

        xvi.             [Father] resides with his girlfriend . . . . [His
                         girlfriend] lost custody of all three of her prior born
                         Children due to involvement with DCS.

        xvii.            The DCS offered services to [Father’s girlfriend] as
                         she would likely be a primary caregiver to [Child] if
                         reunification with [Father] commenced. [She] did
                         not fully participate in said services.

        xviii.           [Father’s girlfriend] smokes in home.

        xix.             Tricia May, a Homebased Casework provider from
                         Cummins worked with [Father] to address
                         environmental concerns in the home, budgeting,
                         parenting, and to provide extra support to [Father].

        ***


Court of Appeals of Indiana | Memorandum Decision 60A01-1707-JT-1755 | January 12, 2018   Page 5 of 14
        xxii.            While supervised visits were taking place in
                         [Father’s] home, the home was notably cluttered.
                         [Father’s] kitchen had multiple trash bags on the
                         floor and other environmental hazards. Supervision
                         of Father’s visits was necessary, at least in part, to
                         prevent the Child from being harmed by
                         environmental safety concerns.

        xxiii.           [Father] struggles to interact in developmentally
                         appropriate ways with the Child. . . . [Father] still
                         requires prompting to use appropriate praise with
                         the Child. [Father] struggles to initiate appropriate
                         conversations with the Child.

        ***

        xxvi.            At times, [Father] fails to interact with the Child
                         during the visits.

        ***

        xxxviii.         The CASA reports that the Child does not appear to
                         [be] bonded with the Father.

        ***

        xlvii.           [Father] has been unable to maintain home
                         conditions that are safe and sanitary for the Child.
                         After receiving services for months, [Father] was
                         visited by the [family case manager] . . . and the
                         home conditions were not sanitary.

        xlviii.          [Father] is regularly behind on rent and on his
                         electrical bill.

        ***

        c.               Termination of the Parent-Child relationship is in
                         the best interest of the Child . . . .




Court of Appeals of Indiana | Memorandum Decision 60A01-1707-JT-1755 | January 12, 2018   Page 6 of 14
[7]   Appellants’ Joint Appendix, Volume 2 at 40-46. Mother and Father now

      appeal. Additional facts will be added as necessary.



                                 Discussion and Decision
                                      I. Standard of Review
[8]   When we review a termination of parental rights, we neither weigh the

      evidence nor judge witness credibility, In re C.G., 954 N.E.2d 910, 923 (Ind.

      2011), and we consider only the evidence and reasonable inferences most

      favorable to the judgment, S.L. v. Ind. Dep’t of Child Servs., 997 N.E.2d 1114,

      1123 (Ind. Ct. App. 2013). As required by statute, the juvenile court entered

      findings of fact and conclusions. See Ind. Code § 31-35-2-8(c). We therefore

      apply a two-tiered standard of review: we first determine whether the evidence

      supports the findings and then determine whether the findings support the

      judgment. In re C.G., 954 N.E.2d at 923. We will only set aside a juvenile

      court’s judgment terminating a parent-child relationship if it is clearly

      erroneous. A judgment is clearly erroneous if it leaves us with a definite and

      firm conviction that a mistake has been made. S.L., 997 N.E.2d at 1123.


                          II. Termination of Parental Rights
[9]   “[T]he involuntary termination of parental rights is an extreme measure that is

      designed to be used as a last resort when all other reasonable efforts have failed

      . . . .” In re K.W., 12 N.E.3d 241, 249 (Ind. 2014) (alteration in original)

      (citation omitted). Indiana Code section 31-35-2-4(b)(2) sets forth what the


      Court of Appeals of Indiana | Memorandum Decision 60A01-1707-JT-1755 | January 12, 2018   Page 7 of 14
       DCS must prove in order to terminate parental rights, which we quote in

       relevant part:


               (B) that one (1) of the following is true:

                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.

                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.

               ***

               (C) that termination is in the best interests of the child . . . .


       The State must prove each element by clear and convincing evidence. Ind.

       Code § 31-34-12-2. If a juvenile court determines that the allegations of the

       petition are true, then the court shall terminate the parent-child relationship.

       Ind. Code § 31-35-2-8(a).


[10]   As to both Mother and Father, the juvenile court found there is a reasonable

       probability the conditions that resulted in Child’s removal or the reasons for

       placement outside the home will not be remedied and the continuation of the

       parent-child relationship poses a threat to Child’s well-being. Mother and

       Father both challenge whether the juvenile court’s termination order is

       supported by clear and convincing evidence and whether termination was in

       Child’s best interest.




       Court of Appeals of Indiana | Memorandum Decision 60A01-1707-JT-1755 | January 12, 2018   Page 8 of 14
                      A. Termination of Father’s Parental Rights
[11]   Initially, we note Father’s brief does not challenge the juvenile court’s

       determination the continuation of the parent-child relationship poses a threat to

       Child’s well-being, only its determination the conditions that resulted in Child’s

       removal or the reasons for placement outside the home will not be remedied.

       We point out, as we have in prior opinions, that Indiana Code section 31-35-2-

       4(b)(2)(B) is written in the disjunctive, and the DCS was only required to

       establish one of the two requirements of subparagraph (B). See In re I.A., 903

       N.E.2d 146, 153 (Ind. Ct. App. 2009). Because Father does not challenge the

       juvenile court’s conclusion that the continuation of the parent-child relationship

       poses a threat to Child’s well-being, we need not consider his argument.


[12]   Nonetheless, we disagree with Father’s assertion that the juvenile court’s

       determination that conditions would not be remedied is not supported by clear

       and convincing evidence.


               To determine whether there is a reasonable probability that the
               conditions which resulted in the removal of the children will not
               be remedied, the trial court should judge a parent’s fitness to care
               for [his] children at the time of the termination hearing, taking
               into consideration evidence of changed conditions. The trial
               court must also evaluate the parent’s habitual patterns of conduct
               to determine the probability of future neglect or deprivation of
               the child. The trial court can also reasonably consider the
               services offered to the parent by [DCS] and the parent’s response
               to those services.




       Court of Appeals of Indiana | Memorandum Decision 60A01-1707-JT-1755 | January 12, 2018   Page 9 of 14
       In re D.J., 755 N.E.2d 679, 684 (Ind. Ct. App. 2001) (internal citations omitted),

       trans. denied. “[I]t is not just the basis for the initial removal of the child that

       may be considered for purposes of determining whether a parent’s rights should

       be terminated, but also those bases resulting in the continued placement outside

       of the home.” In re A.I., 825 N.E.2d 798, 806 (Ind. Ct. App. 2005), trans. denied.


[13]   The juvenile court’s findings establish that Child was removed from Mother’s

       care when Mother’s subsequent child was born testing positive for illegal drugs.

       Child was never in Father’s care, as he had no real relationship with Child until

       these proceedings. Child continues to remain out of Father’s care due to

       concerns over the safety and cleanliness of Father’s apartment and Father’s

       parenting skills and ability to care for Child. Although the testimony presented

       at the termination hearing demonstrated Father had improved and learned new

       parenting skills, he had not progressed to unsupervised visits or to the level

       where the DCS felt comfortable with Child being in Father’s apartment.

       Father’s family case manager testified that his apartment is “still not safe” for

       Child and Father still needs to be prompted to clean it. Tr. at 210. Moreover,

       Father is often behind on paying rent and constantly has the “threat of eviction”

       or “electricity being shut off.” Id. As to Father’s parenting skills, his family

       case manager stated,


               We have concerns for parenting and his ability to understand,
               kind of just basic parenting skills, how to take care of a . . . five
               year old little girl . . . . At one team meeting we discussed
               [Child’s] pants kept falling down at a visit and we talked about
               this and I said why wouldn’t you pull her pants up, he didn’t—
               he’s very uncomfortable doing anything because she’s a girl and
       Court of Appeals of Indiana | Memorandum Decision 60A01-1707-JT-1755 | January 12, 2018   Page 10 of 14
               he’s male and that would be deemed inappropriate. I tried to
               explain to him that a . . . five year old little girl still needs
               assistance in the bathroom, in taking a shower and so forth, they
               still need help getting their clothes on at times and he was very
               adamant that he was not going to be able to assist with that.


       Id. She further stated that Father does not “ha[ve] any sort of plan to have a

       child in his house as far as his work schedule and his life and the ability to

       change his schedule to match hers . . . .” Id. at 210-11. Finally, the juvenile

       court’s findings demonstrate Child has not bonded with Father and is often

       despondent toward him during their visits.


[14]   Although we recognize that Father did participate in services, receiving services

       alone is insufficient if it does not bring about the necessary changes. In re J.S.,

       906 N.E.2d 226, 234 (Ind. Ct. App. 2009). At the time of the termination

       hearing and three years after Child’s removal from Mother’s and Father’s care,

       the DCS presented evidence demonstrating Father’s parenting skills were not

       sufficient to care for Child and that Father’s apartment was still unsafe for Child

       to live in. Based on this evidence, we conclude sufficient evidence supports the

       juvenile court’s determination that there is a reasonable probability the

       conditions resulting in Child’s continued placement outside Father’s care will

       not be remedied.


                      B. Termination of Mother’s Parental Rights
[15]   Mother asserts the juvenile court’s conclusion that the conditions resulting in

       Child’s removal will not be remedied is unsupported by the evidence. Upon


       Court of Appeals of Indiana | Memorandum Decision 60A01-1707-JT-1755 | January 12, 2018   Page 11 of 14
       review, we have little trouble concluding clear and convincing evidence

       supports the juvenile court’s conclusion.3


[16]   As previously noted, Child was removed from Mother’s care due to Mother’s

       alleged drug use. Following the CHINS proceeding, Mother was ordered to

       refrain from using illegal drugs, participate in drug screenings, and attend

       therapy for drug addiction. In the ensuing three years, Mother attended two

       different drug treatment programs but failed to successfully complete either of

       them. Moreover, Mother tested positive for methamphetamine on July 26,

       2016; July 28, 2016; August 4, 2016; August 8, 2016; September 12, 2016;

       September 13, 2016; September 26, 2016; January 23, 2017; and April 26, 2017;

       for marijuana on May 18, 2017; and for synthetic cannabinoids on May 23,

       2017. Mother’s continued drug use also led to the suspension of her visitation

       with Child. We conclude clear and convincing evidence supports the juvenile

       court’s determination that Mother’s drug use will not be remedied. See In re

       A.S., 17 N.E.3d 994, 1005 (Ind. Ct. App. 2014) (holding juvenile court’s

       termination order was not clearly erroneous where mother and father failed to

       address substance abuse issues or complete treatment), trans. denied.




       3
         As with Father, we need only determine clear and convincing evidence supports one of the two
       requirements of Indiana Code section 31-35-2-4(b)(2)(B). Accordingly, we do not address Mother’s argument
       alleging there is insufficient evidence to support the juvenile court’s determination the parent-child
       relationship poses a threat to Child’s well-being.

       Court of Appeals of Indiana | Memorandum Decision 60A01-1707-JT-1755 | January 12, 2018     Page 12 of 14
                                    III. Child’s Best Interests
[17]   Mother and Father also allege that termination of their parental rights is not in

       Child’s best interest. In determining the best interests of a child, the juvenile

       court is required to look beyond the factors identified by DCS and to consider

       the totality of the evidence. In re J.S., 906 N.E.2d at 236. In doing so, “the

       [juvenile] court must subordinate the interests of the parent to those of the

       child.” In re J.C., 994 N.E.2d 278, 290 (Ind. Ct. App. 2013). The juvenile court

       need not wait until a child is irreversibly harmed before terminating the parent-

       child relationship. Id. Recommendations of the case manager and CASA, in

       addition to evidence that the conditions resulting in removal will not be

       remedied or that the parent-child relationship poses a threat to Child’s well-

       being, are sufficient to show by clear and convincing evidence that termination

       is in the child’s best interests. Id.


[18]   Child is now five years old and has been removed from her parents’ care for

       three years. Child needs permanency in her life and it is obvious her parents are

       unable to provide this. See K.T.K v. Ind. Dep’t of Child Servs., 989 N.E.2d 1225,

       1235 (Ind. 2013) (noting permanency is a central consideration in determining a

       child’s best interest). Moreover, both the DCS family case manager and the

       CASA testified it was in Child’s best interest to terminate Mother’s and Father’s

       parental rights. See Tr. at 168, 217. Because we have previously held that

       recommendations of the case manager and court-appointed advocate, in

       addition to evidence establishing a reasonable probability of either requirement

       under Indiana Code section 31-35-2-4(b)(2)(B), are sufficient to show by clear

       Court of Appeals of Indiana | Memorandum Decision 60A01-1707-JT-1755 | January 12, 2018   Page 13 of 14
       and convincing evidence that termination of parental rights is in a child’s best

       interests, we conclude that the juvenile court did not err in its determination.

       See In re J.C., 994 N.E.2d at 290.



                                               Conclusion
[19]   The juvenile court’s order terminating Mother’s and Father’s parental rights is

       not clearly erroneous. Accordingly, we affirm the judgment of the juvenile

       court.


[20]   Affirmed.


       Crone, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 60A01-1707-JT-1755 | January 12, 2018   Page 14 of 14